Name: Commission Regulation (EEC) No 2487/81 of 26 August 1981 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/24 Official Journal of the European Communities 27. 8 . 81 COMMISSION REGULATION (EEC) No 2487/81 of 26 August 1981 fixing the import levies on frozen beef and veal quotations and other information known to the Commission , that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (8 ) thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 1441 /81 (3), as last amended by Regulation (EEC) No 2098/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1441 /81 to the The import levies on frozen beef and veal shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , O OJ No L 291 , (3) OJ No L 142, O OJ No L 204, 28 . 6. 1968 , p. 24. 19 . 11 . 1979, p . 17 . 28 . 5 . 1981 , p . 61 . 24 . 7 . 1981 , p . 20 . 27 . 8 . 81 Official Journal of the European Communities No L 244/25 ANNEX to the Commission Regulation of 26 August 1981 fixing the import levies on frozen beef and veal (') for the period beginning 7 September 1981 (ECU/ 100 kg) CCT heading No Levy  Net weight  02.01 All b) 1 133-854 02.01 A II b) 2 107-084 (a) 02.01 A II b) 3 167-318 02.01 A II b) 4 aa) 200-781 02.01 A lib) 4 bb) 11 167-318 (a) 02.01 A II b) 4 bb) 22 (b) 167-318 (a) 02.01 A IIb) 4 bb) 33 230-230 (a) (') In accordance with Regulation (EEC) No 435/80, levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the overseas countries and territories . (a) Where products are imported under the conditions set out in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968 and in provisions adopted for its application, the levy is totally or partially suspended in accordance with those provisions . (b) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities .